In an action on a contract dated February 26, 1953 (1st cause of action), for money had and received (2d cause of action), and on a contract dated February 10, 1953 (3d cause of action), the court, before which the action was tried without a jury, rendered a decision and made an order directing judgment in favor of plaintiff on the first cause of action and in favor of defendant on the second and third causes of action. Plaintiff appeals from so much of the judgment thereafter entered on such decision and *886order as dismissed the second and third causes of action; and defendant cross-appeals from so much of said judgment as is in favor of plaintiff on the first cause of action. Judgment affirmed, without costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.